DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for preparing a low-carbon jet biofuel based on whole life cycle.
Group II, claim(s) 10, drawn to use of the jet bio-fuel.
Group III, claim(s) 11-19, drawn to a low-carbon jet bio-fuel system based on the whole life cycle.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of S1, screening and obtaining microalgae coupling with carbon spectrum characteristics of jet fuels; S2, cultivating the microalgae to obtain oleaginous , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ziyu et al. (CN 105062653 A).  Ziyu et al. discloses a method for preparing an aviation fuel by using microalgae, comprising the following steps: 1) performing oil extraction on water-containing microalgae by using a hydrothermal method to obtain an oil phase, an aqueous phase, a gaseous phase, and microalgae residues; 2) performing hydrofining on the oil phase obtained in step 1) to obtain a hydrofined product; 3) performing heterogeneous hydrogenation on the hydrofined product obtained in step 2) to obtain aviation kerosene. The microalgae is preferably one or more of nannochloropsis, spirulina, and chlorella. A hydrofining catalyst is preferably one or more of Pt/C, Pt/y-Al2O3, Pd/C, Ni/Al2O3, Ni-Mo/Al2O3, and Co-Mo/Al2O3. A system for the method for preparing an aviation fuel by using microalgae is listed in fig. 1. The system comprises a cultivation module, a raw material module, and a preparation module (see, Ziyu et al., description, paragraphs [0006]-[0036], and fig. 1).  Claim 1 differs from Ziyu by: S1, screening to obtain microalgae coupled to carbon spectrum features of an aviation fuel; S2, cultivating the microalgae to obtain oil-producing microalgae; and removing impurities from crude oil in S4.   However, Ziyu discloses that nannochloropsis can be selected as microalgae; moreover, further selecting microalgae coupled to carbon spectrum features of an aviation fuel and cultivating the microalgae is a conventional technical means of a person skilled in the art; and removing . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Latosha Hines/
Primary Examiner, Art Unit 1771